United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 19, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-40498
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANDRE DAVID LEFFEBRE,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. 3:05-CR-9
                      --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Andre David Leffebre was convicted for possession of a

firearm by a convicted felon and sentenced to 293 months of

imprisonment to run consecutively to his pending state charges

and any other sentence previously assessed by any other court,

and five years of supervised release.   Leffebre argues that the

district court abused its discretion by allowing the admission at

trial of his prior federal conviction for possession of a firearm

by a convicted felon.   The evidence of Leffebre’s prior

conviction for possession of a firearm by a convicted felon was

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40498
                                -2-

admissible under FED. R. EVID. 404(b) for the purpose of

establishing his intent to commit the charged offense.     See

United States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978)

(en banc).   A review of the circumstances surrounding Leffebre’s

prior and current convictions indicates that the probative value

of the evidence substantially outweighed its prejudicial effect.

See United States v. Chavez, 119 F.3d 342, 346-47 (5th Cir.

1997).   Moreover, any prejudice was minimized by the limiting

jury instruction given by the district court.   See United States

v. Taylor, 210 F.3d 311, 318 (5th Cir. 2000).   The district court

did not abuse its discretion in admitting Leffebre’s prior

conviction for possession of a firearm by a convicted felon at

trial.   See Beechum, 582 F.2d at 911.

     For the first time on appeal, Leffebre argues that, because

his offense was committed prior to the release of United States

v. Booker, 543 U.S. 220 (2005), the remedial portion of Booker’s

holding, which made the Guidelines advisory, may not be applied

in his case without violating the Due Process and Ex Post Facto

Clauses of the Constitution.   Leffebre correctly concedes that

this issue is foreclosed by this court’s ruling in United States

v. Austin, 432 F.3d 598, 599-600 (5th Cir. 2005).

     Leffebre’s conviction and sentence are affirmed.

     AFFIRMED.